Title: To James Madison from Joseph Jones, 6 July 1794
From: Jones, Joseph
To: Madison, James


Dr. Sr.
Fredg. 6th. July 94
Your accot. of the crops of wheat from this place to the little mountains is confirmed by almost every person I have seen and conversed with on the subject except Fountaine Maury who seems to entertain an opinion that the Crops below the mountain as well as in the upper country are much better than reported and greatly preferable to the crops of last year. My information respecting the crops of wheat from this dow[n]ward represent them as ruined in many places and in others reduced at least to a half and a third at best. Upon the whole it cannot be questioned but the crop will be very short of the usual quantity. Col. Carter and myself were to have gone for Loudon in a few days after you left us but a proposition coming forward for a grand field day on the 4th. July suspended our seting out untill the 5th. the time agreed on—that day the Col. seemed disposed to devote to rest in consequence of the hard service of the day preceeding and on this day we have been delayed by the rain but from present appearances I have no doubt shall commence our Journey Tomorrow. It will be seven or eight days before we get back and then after resting three or four days it is my intention to move your way. Perhaps I may go through Culpeper. Nothing has yet arrived from Philadelphia. Mr. “Williams was to have sailed about a week past by whom the parcels you expect may probably arrive and before I return. I had a letter from Monroe dated the 22d. ulto. off new pt. Comfort in the Bay where they had been detained two or three days for want of a fair wind to go to sea—they sailed the morning after we left Baltimore and altho’ the next day there was a brisk wind and as he said the ship had much motion they escaped sickness except that Joe complained a little but did not decline his dinner. The driver on his return with the Horses & chair met with an accident. The Horse fell and broke one of the Shafts for which a demand was made by Rect of fifteen shillings wch. I refused to pay as extravagent and withall a questionable charge. At length however as he fell to 7/6 I gave it him rather than have a dispute or any thing said further abt. it. Adieu. Yr. friend & Servt
Jos: Jones
There has already been some severe actions in Flanders wch. at length seems to have terminated in favor of the Republicans.
